No.     82-19

                    I N THE SUPREME COURT 0 3 THE STATE O F MONTANA

                                                    1982




NOVCO,    a Corp.,

                      P l a i n t i f f and Respondent,
     -vs-

HAROLD L.      GRAINGER and HOWARD G.              GRAINGEK,

                      D e f e n d a n t s and Respondents,

       and

HAROLD L. GiiAINGER AND HOWARD G.                  GRAINGER,

                      Thir.d-Party E l a i n f i f f s and Bespondei3ks,



ED NOViS, i n d i v i d u a l l y ,
                  Third-Party           Defendant and Respondent,

       and

SUNSET CARBURETOR AND ELECTRIC, I N C . ,                   a Montana C o r p . ,

                      Third-Party       Defendant and A p p e l l a n t .



Appeal from:          D i s t r i c t Court of t h e Eighth J u d i c i a l D i s t r i c t ,
                      I n and f o r t h e County o f Cascade, The HonorabLe
                      John M. McCarvel, Judge p r e s i d i n g .

Counsel o f Record:

       For A p p e l l a n t :

                      E.   Eugene A t h e r t o n , K a l i s p e l i , Montana

       Fos Respondents:

                      P a t r i c k M. S p r i n g e r , K a l s i p e l l , Montana
                      J a r d i n e , S t e p h e n s o n , B l e w e t t & Weaver; Alexander
                      B l e w e t t , 11, G r e a t F a l l s , Montana



                                             S u b m i t t e d on B r i e f s :   May 2 7 ,   1982

                                                                 Decided:           & gg m1


Filed:   JuL 2 9 1982
Mr. C h i e f J u s t i c e F r a n k I . H a s w e l l d e l i v e r e d t h e O p i n i o n o f
the Court.

            P l a i n t i f f Novco b r o u g h t a n a c t i o n a g a i n s t d e f e n d a n t s

H a r o l d G r a i n g e r and Howard G r a i n g e r i n two c o u n t s :                Count I

was a n a c t i o n on an open a c c o u n t                 f o r $37,557.58             f o r auto-

m o t i v e p a r t s a l l e g e d l y d e l i v e r e d by Novco t o S u n s e t C a r b u r e -

tor     and     Electric,          Inc.;      Count       I1      was     an     action      against

H a r o l d G r a i n g e r i n d i v i d u a l l y t o c o l l e c t on a bad c h e c k f o r

$30,000 drawn on t h e a c c o u n t of S u n s e t A u t o m o t i v e , I n c . ,                and

signed        by    Douglas        Wolf      and     Harold         Grainger,         upon     which

G r a i n g e r i s a l l e g e d t o be p e r s o n a l l y l i a b l e b e c a u s e h e knew

or    s h o u l d h a v e known        t h e r e were      i n s u f f i c i e n t funds i n t h e

a c c o u n t t o t h e c r e d i t o f S u n s e t A u t o m o t i v e when h e d r e w and

d e l i v e r e d t h e check,

            Defendants Grainger f a i l e d t o appear                           and a n s w e r   and

their      d e f a u l t was     entered,           T h i s d e f a u l t was s u b s e q u e n t l y

s e t a s i d e and t h e G r a i n g e r s f i l e d a n a n s w e r , a c o u n t e r c l a i m

and a t h i r d p a r t y c o m p l a i n t .

            The s u b s t a n c e o f      t h e t h i r d p a r t y c o m p l a i n t was t h a t

S u n s e t C a r b u r e t o r and E l e c t r i c , I n c . ,    a c o r p o r a t i o n , and n o t

t h e G r a i n g e r s p e r s o n a l l y , was t h e r e a l p a r t y i n i n t e r e s t and

l i a b l e t o p l a i n t i f f Novco.

            T h i r d p a r t y d e f e n d a n t S u n s e t C a r b u r e t o r and E l e c t r i c ,

Inc.,     moved f o r a c h a n g e o f v e n u e which t h e D i s t r i c t C o u r t

denied.        This appeal followed.

            The s o l e i s s u e on a p p e a l is t h e r i g h t o f               third party
d e f e n d a n t S u n s e t C a r b u r e t o r and E l e c t r i c , I n c . ,     t o a change

of    v e n u e from t h e D i s t r i c t C o u r t o f           Cascade County t o              the

F l a t h e a d County D i s t r i c t C o u r t .

            Plaintiff          Novco       and     third          party    defendant          Sunset

Carburetor          and      Electric,           Inc.,      agree         that      the    original
defendants,          Harold        Grainger       and       Howard       Grainger,          waived

their      right      to      challenge       venue       of      the    action        by    their

f a i l u r e t o s o move.          Third p a r t y defendant Sunset Carbure-

t o r and E l e c t r i c ,     Inc.,    c o n t e n d s t h a t i t h a s an i n d e p e n d e n t

right,        a s a t h i r d party defendant,              t o a change of venue of

t h e o r i g i n a l a c t i o n b e c a u s e u n d e r R u l e 1 4 ( a ) , M.R.Civ.P.,         it

is     entitled      to    assert       against       the      plaintiff         any     defenses

t h a t d e f e n d a n t s G r a i n g e r might have a s s e r t e d .

           W n o t e t h a t Montana s t a t u t e s r e l a t i n g t o v e n u e con-
            e

tain     no     specific        provision       regarding          the    rights       of    third

p a r t y d e f e n d a n t s t o o b j e c t t o v e n u e . R u l e 1 4 ( a ) , M.R.Civ.P.,

d o e s p r o v i d e t h a t a t h i r d p a r t y d e f e n d a n t may a s s e r t a g a i n s t

the plaintiff          d e f e n s e s which t h e t h i r d p a r t y p l a i n t i f f         has

to the p l a i n t i f f ' s     claim, but t h i s provision does not apply

t o m o t i o n s f o r a change of venue.

           T h e r e a r e two b a s i c r e a s o n s why t h i r d p a r t y d e f e n d a n t

S u n s e t is n o t e n t i t l e d t o a change of venue.                    First,       Sunset

C a r b u r e t o r is n o t a p r o p e r p a r t y t o t h e a c t i o n .      The Montana

R u l e s o f C i v i l P r o c e d u r e do n o t p e r m i t a t h i r d p a r t y p l a i n -

tiff     to    implead        a s a t h i r d p a r t y d e f e n d a n t a p a r t y who i s

n o t a p a r t y t o t h e o r i g i n a l p r o c e e d i n g and who i s o r may be

liable to the original plaintiff.                            R u l e 1 4 ( a ) , M.R.Civ.P.,

o n l y p e r m i t s i m p l e a d e r o f a p a r t y who " i s o r may be l i a b l e "

to the third party p l a i n t i f f .               S e c o n d l y , we h o l d i n a c c o r d

w i t h t h e f e d e r a l c o u r t s t h a t t h e p r i v i l e g e of o b j e c t i n g t o

venue     i n t h e main a c t i o n is a p e r s o n a l p r i v i l e g e b e l o n g i n g

t o t h e d e f e n d a n t i n t h e main a c t i o n a l o n e and n o t t o a t h i r d

party defendant.                  Brandt v,       Olson        (N.D.     Iowa,    E.D.      1959),

179 F. Supp. 363,        It   is g e n e r a l l y held t h a t a t h i r d           party

proceeding         growing        out   of    the    same       subject matter              as   the
main      action          and   involving                many      of     the        same      facts         is

ancillary to the principal                            a c t i o n and    i t s v e n u e r e s t s upon

t h a t of     the principal action.                        Pelinski        v.       Goodyear T i r e &

Rubber        Co.     (N.D.      Ill.            1980),      499 F. Supp. 1092;        Seafood

Imports,          Inc.     v.   A.        J.     Cunningham          Pkg.        Corp.        (S.D.       N.Y.

1975),        405 F. Supp. 5;      Season-All            Industries,              Inc.        v.

M e r c h a n t S h i p p e r s (W.D.          Pa.    1 9 7 4 ) , 385 F. Supp. 517; Thompson

v.   United A r t i s t s T h e a t r e C i r c u i t , I n c ,           (S.D.        N.Y.    1 9 6 7 ) , 43
F.R.D. 339;     Bonath         v.    Aetna        Freight         Lines,        Inc,     (W.D.        Pa,

1963),       33 F.R.D. 260;           Globig      v.     Greene        &    Gust     Co.         (E.D.

Wisc.      1 9 6 0 ) , 1 8 4 F. Supp. 530;     Morrell        v.        united A i r       Lines

T r a n s p o r t Corp.      (S.D.        N.Y.       1 9 3 9 ) , 29 F. Supp. 757.      See a l s o ,

F e d e r a l P r a c t i c e and P r o c e d u r e ,           Wright      &       Miller,         section

1445;     3 Moore's F e d e r a l P r a c t i c e ,              s e c t i o n 14.28 [ 2 ] ; s e c t i o n

9 , Annot.,         1 0 0 ALR2d 6 9 3 , 7 0 8 , a n d c a s e s c i t e d t h e r e i n .

             A£ £ i rmed,




                                                                       . -                            -
                                                                Chief J u s t i c e



W concur:
 e